Case 1:17-cv-02041-RJL Document 147-20 Filed 05/21/21 Page 1 of 7




                 Exhibit R
         Case 1:17-cv-02041-RJL Document 147-20 Filed 05/21/21 Page 2 of 7




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


 MIKHAIL FRIDMAN,               PETR   AVEN,     and
 GERMAN KHAN,

                 Plaintiffs,
                                                          Civil Case No. 1:17-cv-2041-RJL
          v.

 BEAN LLC a/k/a FUSION GPS, and GLENN
 SIMPSON,

                 Defendants.



        DEFENDANTS’ REVISED ANSWERS TO INTERROGATORY NOS. 9 & 23

         Pursuant to Rule 26(e) of the Federal Rules of Civil Procedure, Defendants Bean LLC

a/k/a Fusion GPS and Glenn Simpson hereby revise their answers to Plaintiffs’ Interrogatory

Nos. 9 and 23, as set forth below.

         Defendants have revised their Answer to Interrogatory No. 9 to clarify that they showed a

copy of CIR 112 to David Corn, but did not provide a copy to him. Defendants have also revised

their Answer to Interrogatory No. 23 to reflect their revised response to Document Request No.

26.

                                           ANSWERS

      9. Identify and describe each transmission, delivery, oral or written communication, or
         publication by you, Steele, or Orbis of the Dossier or any of the CIRs (or information
         contained in such CIRs), including CIR 112, to any third persons, including Perkins
         Coie, McCain, Kramer, Winer, BuzzFeed, members of the media, government
         employees or officials, and members of Congress, as set forth in Paragraphs 1 through
         3 of the Affirmative Defenses in the Answer. Include the date(s), the sender, the
         recipient, and the delivery format.

         ANSWER: Objection. Defendants object to this Interrogatory in part because it seeks
         discovery that is not relevant to any party’s claim or defense as it seeks information
         concerning each transmission, delivery, etc. of “any of the CIRs.” Plaintiffs’ claims of
                                                 1
Case 1:17-cv-02041-RJL Document 147-20 Filed 05/21/21 Page 3 of 7




defamation relate only to the alleged publication of CIR 112. Accordingly, information
about the transmission of other CIRs is not relevant to any party’s claim or defense.
Defendants also object to this Interrogatory on the grounds that it calls for information that
is protected by the attorney-client and attorney work product privileges, because it asks for
information about communications between Defendants and Perkins Coie, and Defendants
are not authorized to waive such privileges. Defendants further object that the Interrogatory
calls for a legal conclusion insomuch as it requests a description of each “publication,” a
legal term of art. Defendants also object to this Interrogatory as overly broad, vague, and
not proportional to the needs of this case, because it does not specify a time period for the
information requested. Defendants also object to the term “you,” because Plaintiffs define
“you” to include “persons or entities acting . . . in concert with” the Defendants, but
information in the possession, custody, or control of persons or entities acting “in concert
with” the Defendants is not in Defendants’ possession, custody, or control and the
Defendants therefore cannot provide that information.

With respect to the non-objectionable parts of the Interrogatory, and to the extent the time
period for the request is limited to prior to January 10, 2017, and the request is limited to
information concerning CIR 112 only, Defendants answer as follows.

Defendant Glenn Simpson provided an electronic copy of CIR 112 to Bruce Ohr, U.S.
Department of Justice employee, at some point after Thanksgiving of 2016.

Defendants provided David Kramer with a copy of CIR 112 at some point in late November
or December 2016.

Defendants provided a hard copy of CIR 112 to the New York Times, at some point in
November or December of 2016.

Defendants showed a copy of CIR 112 to David Corn of Mother Jones in November 2016.

Defendants showed a hard copy of CIR 112 to Jonathan Winer on or around September 23,
2016.

SUPPLEMENTAL ANSWER: Defendants agreed, as part of the meet and confer
process, to supplement their answer to this interrogatory to identify the names of the New
York Times reporters with whom they shared CIR 112 or the Dossier, to the extent
Defendants recall the names.

Defendants recall sharing CIR 112 or the Dossier with the following New York Times
reporters: Mark Mazzetti; Steven Lee Myers; Eric Lichtblau; Scott Shane; Matt Apuzzo.




                                          2
   Case 1:17-cv-02041-RJL Document 147-20 Filed 05/21/21 Page 4 of 7




23. Identify (consistent with Instructions H.(v) and (vi)) in Plaintiffs’ Second Set of
    Interrogatories any documents responsive to any Interrogatory or Document Request
    propounded by the Plaintiffs, or otherwise relevant to any of the issues in this Action,
    that were “return[ed] or destroy[ed]” (including work product, memos, source
    information or analysis, engagement agreement with Steele or Orbis, etc.) in
    accordance with the procedure identified in Response to Interrogatory No. 21.

   ANSWER: Objection. Defendants object to this Interrogatory because it calls for
   information and the identification of documents that are covered by the attorney-client
   privilege and the attorney work product doctrine. Defendants also object to this
   Interrogatory because it is vague and ambiguous, as it does not specify to which of
   Defendants’ clients it refers when it says “that were ‘return[ed] or destroy[ed].’”

   As to the non-objectionable portion of the Interrogatory, Defendants provide the following
   answer that does not implicate the claimed privileges:

   Aside from the following three items, Defendants cannot recall what specific, individual
   documents they had that would have been responsive to any Interrogatory or Document
   Request or relevant to any of the issues in this Action and that “were ‘returne[ed] or
   destroy[ed]’ in accordance with the procedure identified in Response to Interrogatory No.
   21.”

       •   Defendants had a copy of an engagement letter with Orbis and/or Christopher
           Steele. As set forth in Answer to Interrogatory No. 21, such document was the
           property of the client and at the end of the engagement, Defendants regularly
           destroy or return documents to clients. Defendants do not recall whether the
           document was returned to the client or destroyed, and they do not recall the specific
           date in November or December 2016 when the document was returned or
           destroyed. Peter Fritsch can testify regarding these matters.

       •   Defendants had a communication from Orbis transmitting an encrypted copy of
           CIR 112, but they do not recall whether such communication was an e-mail or other
           form of communication. As set forth in Answer to Interrogatory No. 21, such
           document was the property of the client and at the end of the engagement,
           Defendants regularly destroy or return documents to clients. Defendants do not
           recall whether the document was returned to the client or destroyed, and they do
           not recall the specific date in November or December 2016 when the document was
           returned or destroyed. Peter Fritsch can testify regarding these matters.




                                             3
      Case 1:17-cv-02041-RJL Document 147-20 Filed 05/21/21 Page 5 of 7




Dated: August 7, 2020

                                   By:    /s/ Joshua A. Levy

                                   Joshua A. Levy (D.C. Bar No. 475108)
                                   Rachel M. Clattenburg (D.C. Bar No. 1018164)
                                   LEVY FIRESTONE MUSE LLP
                                   1401 K St. NW, Suite 600
                                   Washington, DC 20005
                                   Tel: (202) 845-3215
                                   Fax: (202) 595-8253
                                   jal@cunninghamlevy.com


                                   Counsel for Defendants




                                      4
Case 1:17-cv-02041-RJL Document 147-20 Filed 05/21/21 Page 6 of 7
       Case 1:17-cv-02041-RJL Document 147-20 Filed 05/21/21 Page 7 of 7




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on August 7, 2020, I served the foregoing Revised Answers to

Interrogatory Nos. 9 and 23 on counsel of record via email.


Alan S. Lewis, Esquire
CARTER LEDYARD & MILBURN LLP
2 Wall Street
New York, NY 10005
Tel: (212) 238-8647
Lewis@clm.com

Kim Hoyt Sperduto, Esquire
SPERDUTO THOMPSON PLC
1133 Twentieth Street, NW
Second Floor
Washington, D.C. 20036
Tel: (202) 408-8900
ksperduto@sperdutothompson.com




                                                   /s/ Joshua A. Levy
                                                   Joshua A. Levy




                                               5
